Citation Nr: 1527200	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-35 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The case was previously remanded by the Board in December 2012 for further evidentiary development.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's left ear hearing loss is related to active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting in full the benefits sought on appeal in this case.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran's July 1969 service enlistment examination report noted that on whispered voice testing the Veteran's hearing was normal, bilaterally.  Audiometric findings were not noted.  The Veteran's August 1972 service discharge examination report noted that on whispered voice testing the Veteran's hearing was 14/15, bilaterally.  Audiometric findings were not noted.

An August 1974 examination conducted for purposes of reenlisting in the Reserve noted, on audiological evaluation, pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
15
15
20
10
15

In a report of medical history completed in August 1974, the Veteran denied that he had, or had had, hearing loss.

A June 1975 Reserve service physical examination report noted, on audiological evaluation, pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
15
LEFT
10
15
20
15
15

After separation from service, in a September 2009 statement, the Veteran reported that while serving aboard USS HENDERSON near Vietnam, he was on the gun line with no hearing protection.  He stated that after four hours of shooting off the weapon, he could not hear after his shift and that he had a hard time hearing ever since that time.

On a September 2009 private audiology report, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
25
35
LEFT
15
15
35
35
50

In the report, the Veteran complained of difficulty listening in background noise.  Regarding noise history, he reported military service, occasional hunting, occasional motorcycle use and occasional power tool use.  The private audiologist noted that the Veteran's pure tone thresholds showed normal hearing in both ears from 250 to 1000 Hertz, then sloping to a bilateral moderate sensorineural loss.  Word discrimination score at presentation level of 45dBHL was 92 percent in the right ear and 88 percent in the left ear.  The assessment was a bilateral high frequency sensorineural hearing loss.  The audiologist stated that "[i]t is quite possible that [the Veteran's] military service and exposure to noise during that time may have caused or contributed to his present hearing loss."

The Veteran underwent a VA audiology examination in October 2009.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that he had had hearing loss for over 20 years, and that it affected his daily activities because he had to turn up the television louder than others would like it and he could not hear well with background noise.  He reported military noise exposure while serving in the Navy as Gunner's Mate.  He stated that exposure to excessive noise from gun fire at 4 hour shifts while serving on gun line (he stated the gun mount where he helped shooting 5 inch-38th was to his left), as well as excessive noise from aircraft control, without the use of hearing protection.  He also reported occupational noise exposure from working as a plumber for 30 years and then working in hospital maintenance for the previous 10 years.  Recreational noise exposure included hunting and motorcycles.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
20
30
LEFT
15
10
35
30
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  The examiner noted diagnoses of hearing within normal limits in the right ear and normal hearing sloping to a mild sensorineural hearing loss in the left ear.

The examiner opined that the Veteran's hearing loss was not caused by or a result of any acoustic trauma, injury, disease, or event in military service.  In reaching this conclusion, the examiner noted that the Veteran's service treatment records were negative for hearing loss and the audiometric data in 1974, which was a few years after his separation, indicated hearing within normal limits in both ears.  The examiner added that because the audiometric data from the enlistment examination was not available, a shift in hearing thresholds cannot be addressed.  The examiner also noted that the Veteran reported hearing loss for approximately 20 years or longer, which the examiner stated indicated an onset of 10 to 15 years after his service separation.

In July 2010, the same VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that in service, after firing guns, he would leave the gun mount and his ears would hurt from the constant blasts.  The VA examiner noted that despite the Veteran's military noise exposure audiometric testing, dated in 1974 and 1975, consistently indicated hearing within normal limits in both ears and therefore hearing loss was not caused by or a result of any acoustic trauma, injury, disease, or event in military service.  The examiner added that when comparing the audiometric threshold levels obtained in 1974 to 1975, there was not a significant shift in either ear.

During his October 2011 hearing before the Board, the Veteran testified that after basic training, he was assigned to Gunner's Mate School in Great Lakes, Illinois, and then was stationed aboard USS HENDERSON near Vietnam.  He stated that he served on the gun mount 51, which was the front gun mount with 5 inch 38's.  He described that the gun line consisted of sitting a mile or a half mile off the coast and most of the gunfire rounds lasted for four hours.  He was also exposed to aircraft noise while stationed on the flight operations.  The Veteran claims that he never sought treatment for hearing loss although he noticed it ever since his military service.  

In an October 2011 written statement, the Veteran's wife reported that the Veteran and she have been married since June 1973 and that she noticed that the Veteran had problems with hearing since the time he got out of service.  She described that the Veteran would always ask to have her repeat what she said and the television had to be set at a high volume in order for him to understand.  She also stated that she learned over the years that she has to position herself on his right side to have him better understand their conversation.

In December 2012, the Board found that the October 2009 and July 2010 VA examiner's opinions were inadequate and remanded the claim to obtain another medical opinion.

The Veteran was afforded another VA audiology examination in April 2013.  The VA examiner indicated that the claims file was reviewed.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
25
25
40
LEFT
10
5
20
20
30

Speech audiometry revealed speech recognition ability of 100 percent bilaterally, using the Maryland CNC word list.  The examiner noted a diagnosis of sensorineural hearing loss in the left ear.  The Veteran gave the history of military noise exposure while serving as a gunner's mate and trainer aboard USS Henderson, a destroyer, and while doing a lot of aircraft duty following USS Ranger and USS Kitty Hawk; they were picking up pilots, had lots of flights overhead, and were subjected to extensive high-pitched jet noise.  He was not provided hearing protection.  As occupational history, the Veteran reported working in plumbing and heating installation for 30 years, with the use of hearing protection, and working at a hospital as maintenance for 15 years.  Recreational noise exposure included noise from hunting and having a motorcycle.

The examiner opined that, if present, the Veteran's hearing loss was "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  In support of this opinion, the examiner provided the following rationale:

Hearing was not tested at induction or discharge from the regular military, however when [the Veteran] signed on for an extension shortly after discharge, his hearing was tested then.  He was shown to have hearing WNL [(within normal limits)], however thresholds were on the upper limits of WNL.  

Given this Veteran's MOS and job duties while in the military as well as the availability of HPD [(hearing protection device)]'s, it is [(at)] least as likely as not that hearing loss is caused by or a result of military noise exposure.

The Veteran asserts that he has left ear hearing loss as a result of noise exposure during active duty.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for left ear hearing loss.

The results from the October 2009 VA audiology examination support a finding of a current left ear hearing loss disability for purposes of entitlement to VA benefits.  38 C.F.R. § 3.385.  To that effect, the requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

The Board finds that the lay statement of record regarding the Veteran's military noise exposure and observable symptoms are competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his extensive noise exposure from gun firings and aircraft.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  His noise exposure is consistent with his accounts of many incidents of noise exposure while serving as Gunner's Mate and working in close proximity to jet aircraft.

The April 2013 VA examiner essentially attributed to the Veteran's left ear hearing loss to military noise exposure.  The medical opinion is consistent with the credible lay statements regarding extensive military noise exposure and a long history of symptoms of decreased hearing acuity.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that his left ear hearing loss is related to in-service noise exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for left ear hearing loss.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


